Rising food prices in the European Union and developing countries (debate)
The next item is the statements of the Council and the Commission on the rising food prices in the EU and developing countries.
member of the Commission. - (FR) Mr President, ladies and gentlemen, the dramatic rise in food prices since the start of the year has triggered a worldwide awareness of the global food crisis.
In a few hours' time, a meeting is scheduled to start in London which will bring together the main parties involved in food aid. At the beginning of May, an international conference will be held on the subject of 'Towards a green revolution in Africa'. All political players, operators and experts in this sector have now been mobilised. For several years now the world has seen a steady increase in food prices.
Since 2000, the dollar price of wheat has tripled, and rice and maize prices have doubled. The start of 2008 brought a further 20% increase, which has, in our industrialised countries, resulted in worries over purchasing power and in developing countries in the risk of famine for entire populations. When you live on less than a dollar a day and you spend most of your income on food, these increases are quite simply untenable.
This is at the root of the food protests that have taken place in recent weeks all over the world: in Haiti, Mexico, Egypt, Morocco, Cameroon, Senegal, Ivory Coast, Guinea, Mauritania, Ethiopia, Uzbekistan, Yemen, the Philippines, Thailand and Indonesia. Studies show that the era of cheap food on the international market is over. We will not see food prices returning to their former levels, and volatility could increase if measures are not taken swiftly.
The current climate of rocketing food prices is a serious threat in terms of political, financial and social destabilisation in many countries around the world, so we must react quickly. It goes far beyond the capacity of the European Commission, or even of the European Union. The entire international community must act.
Looking at the possible solutions, we have identified two key options. Firstly, we need to save lives and respond to the social crises created by the soaring prices, sometimes exacerbated by the national political situation. Secondly, we evidently need a medium and long term strategy. I believe that we need to act on both fronts. Clearly the biggest mistake would be to offer a humanitarian response to a structural problem such as food security in the form of food aid. Doubtless this would ease some people's consciences in the short term, but emergency food aid is not enough to tackle a structural problem.
In the short term therefore, it is clearly necessary, along with national responses aimed at ensuring better control of food prices, to meet the needs of the most vulnerable populations who are in real humanitarian distress. This is why we must mobilise additional emergency humanitarian aid to increase the capacity of ECHO to deliver emergency food aid.
However, this is no ordinary food crisis. This is a purchasing power crisis, which hits the most destitute who can no longer afford to buy food. Therefore, our response must also be based on other forms of food aid, designed, for example, to offset the negative effects on infant malnutrition and to support the purchasing power of the most vulnerable households. We must also promote the rapid growth of local agricultural supply, thus giving local farmers access to agricultural inputs, seeds and fertilisers.
In view of the scale of the crisis and its probable duration, it is absolutely crucial that the European Union also engages in a medium-term approach, supporting social protection policies in the countries most at risk, particularly in Africa.
In the medium and long term, the only valid response is that we do everything we can to ensure agricultural supply. Production must increase globally to keep pace with international demand, although this must not be left to the main exporting countries. The European Union has already taken concrete measures in this regard. Set-aside has been frozen, milk quotas have been increased and customs duty on cereals has been abolished.
Africa must play its part, with our support, and instigate a green revolution so that it can reduce its overall dependency on the international market. African agriculture is currently the least productive in the world, but it offers enormous potential for development, provided that policies in favour of domestic smallholdings are maintained and priority is given to investments, to boosting productivity and to facilitating access for farmers to national and regional markets.
The Commission is already making this approach a key priority. We were the first to highlight the importance of agriculture in development policies, long before other international players did so. We have reviewed our own programmes based on those of the African Union, proposing to align European aid for agriculture and rural development with the African Union's agricultural development programme unveiled in June 2007.
During the programming of the 10th European Development Fund, we made sure that the rural development sector as a whole would see a twofold increase in aid - EUR 650 million for the 9th EDF, EUR 1 250 billion for the 10th EDF. This has not been easy, since, as you know, it is up to the development partners to choose the sectors in which aid is to be concentrated. This is a significant increase, a 100% rise in absolute terms, although it does not translate as a percentage increase in the amount set aside for agriculture and rural development. The amount of money available has doubled, but the percentage of the European Development Fund remains more or less the same.
In this context, we note with satisfaction the renewed interest of the donor community in the agricultural sector, which has been ignored over the last 25 years. The Commission as a whole, and I in particular, as Commissioner responsible for Development and Humanitarian Aid, are only too aware of the political importance of the current crisis. I had the chance to speak to the Secretary-General of the United Nations about this at the last meeting of the Africa MDG Steering Group in New York last month. I also discussed it with the Chairman of the African Union Commission, Mr Ping. It was during this meeting that I used the expression 'humanitarian tsunami', because I felt that it was necessary to shock political leaders into action, rather than simply talking and making promises.
The causes of the crisis are varied and complex, although we must take care not to get lost in the finer details. There is increased demand, particularly in Asia, due to the improved living standards of many people who can now afford to eat more and to eat better. There is also the increase in oil prices, which has a direct impact on the cost of transport and fertilisers. Add to this the problems on the supply side caused by the impact of climate change, and we have some of the ingredients for the current crisis right there.
What is the Commission doing? It is working on a long term strategy, which as I said earlier is crucial. However, it will be two years before we see the results on the ground. Increasing agricultural production is not simply a question of turning on a tap, so we are also looking at the short term and at emergency aid. Last March, we decided on a further EUR 160 million in food aid; we have just decided to release an additional EUR 57 million, budgeted for 2008 but which will be made available much earlier in the year. We will be mobilising EUR 60 million of fresh money, which will either come from a rejigging of Heading 4, or from a request made to Parliament to mobilise the emergency reserve.
Finally, I would like to point out that the Commission will continue to monitor this situation very closely and is ready, as needs develop, to consider additional funding if necessary.
President-in-Office of the Council. - (SL) First of all I would like to apologise to Members for my late arrival. I have just been at a meeting with the Conference of Committee Chairman and I am grateful to you for having arranged the debate so as to enable me to speak now.
The European Union is very concerned about the increase in the prices of agricultural produce, which is becoming a problem not just in the European Union but elsewhere in the world as well. We are aware of the seriousness and scale of the potential consequences, in particular for the poorest countries of the world.
Where do the reasons for this lie? On the supply side, the price rise is mainly due to a shortfall in yields, partly as a result of the impact of climate change, particularly in the case of cereals, and higher production costs. On the other hand, world population growth and the rapid development of a number of major countries, such as China, India and Brazil, is increasing demand. Increased purchasing power and higher living standards in these countries are leading to changes in dietary habits. The increase in demand for meat and dairy products is having an indirect effect on prices for feed grain.
Some, or rather many, people are also citing as a reason the expanding biofuels market and the concomitant demand for agricultural products for non-food purposes. It is precisely for this reason that we in the European Union are making efforts, through the working groups established specifically for that purpose, to draw up clear sustainability criteria, which will facilitate the sustainable production of biofuels with a minimum impact on factors such as food prices.
Since, on both the supply and demand sides, the reasons cited for higher food prices are structural in nature, prices and price increases can be expected, in the long term as well, to remain at a level higher than that to which we have become accustomed in the past decade. Globally, the rise in food prices is having a particularly harmful impact on countries where agricultural produce and food account for a significant proportion of imports. This issue is particularly acute in countries with low and medium gross domestic products and less competitive structures in terms of the production of and trade in food.
In order to ensure basic food supplies, it is necessary, among other things, to encourage agricultural production in poorer countries. At the same time, wealthier countries should be encouraged to allocate funds for development aid to the poorest countries and to become more actively involved in humanitarian organisations.
The European Union is seeking to curb rising food prices in various ways. The purpose of the recent reforms of the common agricultural policy was to make European agriculture more sustainable and market-oriented. The European Union has already adopted the set-aside requirement for 2008 and thereby increased the volume of arable land given over to food production in the European Union. The final abolition of this obligation and the withdrawal of energy crop premiums were also proposed as part of the review of the common agricultural policy.
Efforts to promote research paving the way for the production of second-generation biofuels are also important. By-products, such as straw, parings and waste in general, would be used in their production.
In addition, as part of the World Trade Organisation negotiations, the EU is willing to remove export subsidies by 2013. In any event, the issue of the instability of agricultural markets is becoming one of the main challenges facing European Union agriculture and agricultural policy.
In view of the scale of the possible consequences, the European Union Agriculture and Fisheries Council discussed the issue of high prices at its meeting in April. It is most likely that it will discuss this further at future meetings and ministers will also address the problem in other Council formations.
International organisations such as the Food and Agriculture Organisation (FAO), the International Fund for Agricultural Development, the World Food Programme, and other agencies, are also making active efforts to curb the rise in food prices. The Slovenian Presidency will take part in the international Conference on World Food Security and the Challenges of Climate Change and Bioenergy to be held at the beginning of June in Rome under the auspices of the FAO.
In conclusion, the rise in food prices is a global problem and therefore needs to be addressed with due consideration and with intensified efforts in all related areas. Our aim is to restore market price stability.
(Applause)
Mr President, President-in-Office of the Council, Commissioner, I welcome your report. You are absolutely right, particularly when it comes to Africa. The PPE-DE Group is extremely concerned by the food shortage which affects numerous poor countries around the world, but also by the significant increase in the cost of the consumer's shopping basket in Europe. We do not hear enough about this.
First of all, the food crisis calls for emergency measures to help starving populations. In this respect, I welcome the release of funds to the World Food Programme. However, these measures, as positive as they are, will only bring temporary relief to the problem. In reality, it is the world's agriculture which must undergo root-and-branch structural reform. The food crisis is a chance to have an in-depth discussion the desired position of food and agriculture in the world economy and in the European economy.
Today, Europe is aware that, more than ever, it needs agriculture to guarantee its food security. To meet the increased demand of emerging economies, we need to encourage the agricultural development of those countries. The major challenge for poor countries is food self-sufficiency, so we must help them establish agriculture which is economically viable.
The freeze on production in Europe is no longer appropriate, as you pointed out. In terms of the number of days of consumption, the EU's cereal reserve has halved since 2005, and in a crisis would only last a month. Imports would not be enough, since many third countries tend to keep their production for the domestic market. They are right to do so. Commodities have become the subject of speculation. A tonne of wheat might be resold several times before it gets to the mill.
Many people think that agrofuels are to blame for the current food crisis. This is far from being the case. They represent only 2% of current agricultural production in Europe. What I would like to say is that I do not want to defend the lobby in favour of agrochemicals, but we should not give up straightaway. We should hang on to this 2%, so that Europe is also involved in the development of agrochemicals for the future.
We need to turn to plant varieties that are resistant to the new challenges presented by climate change and the increasing shortage of water resources. To do this, we must invest in agricultural research and reflect realistically and responsibly, and I mean properly reflect, on the issue of GM crops. Let us open our eyes. The Health Check of the Common Agricultural Policy is the ideal time to launch a real debate on Europe's agricultural and food policy.
Remember the old US policy? Two sacrosanct policies that no one could touch, defence and food security; that is what Congress told us. We should stop advocating simplistic and purely economic solutions which do not provide long-term solutions to the current crisis. Let us also recognise that the answer to the food problem can only be global. Europe must find solutions in collaboration with international organisations such as the World Bank, the IMF and, of course, the WTO. We must find a way of limiting the harmful effects of financial speculation while populations are hit by famine. Some countries have significant reserves which they continue to restrict to export. Speculators are gambling with the lives of entire populations. We must do everything to quash these phenomena and to facilitate trade.
Finally, there needs to be an inquiry into why the price increase is so high, when agricultural commodities only represent a very small percentage of the total price of processed food. Responsibilities are not yet clearly defined, and it would seem that not everyone is doing badly out of the food crisis.
Commissioner, we have to take things in hand, we have to carry out the various studies needed so that no one can profit at the expense of the world's poorest or Europe's most disadvantaged citizens.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, my group requested this debate because we believe that action is urgently required. Commissioner Michel made some pertinent and good remarks about what the Commission can do straight away. However, we also requested this debate because we want to discuss the basic principles behind the way food prices are developing, and the consequences of this.
There are many explanatory factors. The world's population is increasing, the amount of land available for cultivation is limited, the standard of living - and with it the ability to purchase and consume food - is rising in many parts of the world. In itself, that is a positive development. Consumption of meat in China, for example, is increasing rapidly. However, this decreases the amount available worldwide. The increase in energy prices and political goals - including our political goals in relation to climate, for example the fact that production of biofuels is becoming more attractive - all bring the results that Mr Daul has just described.
These are all explanatory models that we are all familiar with. However, there is one point I would like to deal with that I feel is not mentioned frequently enough. My fellow Members will go into the various points that I have just described in more detail in their remarks, but I want to introduce one point into our deliberations that we do not talk about at all and which I believe is essential in the crisis, and that is that the major mutual funds that have taken possession of all levels of economic life and move hundreds of billions of dollars around the world every day - these mutual funds, the hedge funds, have taken control of the food sector.
I do not mean to criticise the people who have been trading internationally in commodities for the last 140 years. That is completely normal, but what is happening now is no longer normal, and that is that enormous sums are being wagered on increases in food prices and huge gambling is going on. This means that the banks in Europe are advising their clients: 'make the most of increasing food prices so that you can make a profit on your investments'. By implication, this means 'create a food shortage so that prices will rise and you can make a profit'. Ladies and gentlemen, that is nothing less than watching 'casino capitalism', which is a concern for us at all levels, drawing up its chair at the tables of the world's poor. That is the real moral scandal behind this crisis and that is why we want to discuss it in this forum.
More than ever, this crisis provides good grounds for the necessity for international control of the financial markets. I can live with enormous profits being made within a few seconds in any area, in gold trading, if you like, but not when it comes to feeding large proportions of the world's population. That is immorality taken to the extreme and that should not be underestimated in this debate.
At this point we must discuss the immediate consequences this has for us. What repercussions does it have for the reform of the agricultural commodity market policy here in Europe? What role does our own export subsidy policy play? Are we, with our exporters, contributing to food shortages because agriculture in the affected regions of this world cannot develop sufficiently on its own? What is our answer to the question of greater availability of bioenergy? Must this automatically be accompanied by shortages and limited production of food? Or will there, in the next generation, be technological developments in the area of biochemistry - and Mr Daul is right here - that could bring us to the point where we no longer needed to use only land that has been used until now to produce food?
We must consider all these questions, but they must not distract us from one thing, and that is that we cannot allow a financial system that is coming apart at the seams to exacerbate hunger in this world, just so that a few capitalists can make even greater profits.
(Applause)
on behalf of the ALDE Group. - (FR) Mr President, Mr Michel spoke for the Commission but in the place of the Council. He has considerable experience of both institutions, fortunately, which is to our benefit.
Mr President, the past year has seen startling hikes in the cost of basic foods, such that 100 million people are being pushed into poverty and hundreds of thousands put at risk of starvation. So grave is the threat that it will cancel out all progress towards the goal of halving world poverty by 2015.
Europe's rise in living standards has been rapid, so rapid that even my generation remembers, on our continent, gardens where little grew except the appetites of young children. We must not stand idly by in our privileged position as disaster unfolds. We must give more money to the World Food Programme now, so that it can feed the destitute, and my group welcomes the Commissioner's commitments in this regard.
Many lay the blame on biofuels. Indeed, the United Nations special rapporteur has called agrofuels a 'crime against humanity'. Yet the reasons for the recent food price rises are many and varied, and so must be the international community's response.
World population growth, poor growing conditions linked to climate change, loss of agricultural land to industrial use, immoral commodities speculation and changing eating habits have all contributed to the current crisis. Meat consumption in China, for example, has risen from 20 kg per capita in 1980 to 50 kg per capita in 2007, and if every kilogram of beef requires 2 000 square feet of land and 13 000 litres of water, while the same nutritional content can be found from soya at 1% of the land and water use, we begin to see the complexity of the problem.
Far and away the worst offender is market distortion, which traps poor farmers in a cycle of poverty and gives them little incentive to increase food production. The high standards of sustainability for sourcing and manufacture, written into the European Union's biofuels proposals, effectively insure Europe against non-sustainable use. So, rather than using biofuels as a scapegoat, we must move to end agricultural protectionism and export restrictions; we must move to enhance agricultural development in the poorest countries and to ensure the success of the Doha Development Round to encourage free, fair and sustainable farm trade at global level.
It is the common agricultural policy, not European biofuels, that are the root cause of this problem, and it is CAP reform, not dropping biofuels targets, that will solve it.
We must also use our collective weight to ensure that climate change and sustainability criteria are integrated with trade policy. The truth is we can afford to feed the world and, as Dominique Strauss-Kahn has said, 'global cooperation can deliver the macroeconomic framework and the incentives needed to address the problem'.
My group believes that with the right political will and the right international cooperation, globalisation can be the solution, not the problem. It is up to the European Union to lead the way.
on behalf of the UEN Group. - Mr President, just to say I am not going to go over the reasons why we are where we are; the reason the world is suffering or going to suffer from huge food shortages has been well documented here by many people. But it is in many ways going to challenge us in trying to eradicate world hunger by 2015. I think that an enormous challenge lies ahead of us here at the moment.
This is a global problem and it is going to need a global response. We have tackled other problems, and we have tried to tackle other problems like global warming at that level. I believe that the only way we can tackle this problem is through a global response.
As has already been said, there are many reasons - increased population - and, yes, I think it is important that we increase aid immediately. But we have got to look at a more long-term solution, to try and find out exactly why the food market has ended up like this. As I said, many reasons have already been outlined, but I think we have to look for a long-term solution, and I believe that in this Chamber we have the political will.
The one group we should encourage to do more about this is the United Nations. It should convene a conference on the situation at the moment, and we should support it in any way we can. That is the only way to try and do this, because people are saying the cause is perhaps hedge funds, or people speculating, or drought or whatever the case may be, but I think we are going to have to pool all our resources and all our political will globally to try and tackle this problem in the years ahead, because it is a very serious problem, especially for poor people living around the world.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, in the years and decades that now lie behind us, we had a disastrously low price for agricultural products and it was essential, and urgent, for it to increase worldwide. This is a very good development because the price level was below the production costs for organic/rural agriculture, and that has destroyed the livelihoods of hundreds of millions of farmers, not only in the third world but also here in the European Union.
If, as Mr Schulz says, this is being fuelled by speculation, then that has something to do with the fact that now, after the European Union did away with export subsidies and allowed premiums to run down, we have something more like an intervention mechanism, where food and feedstuff are linked to the price of oil, because we are starting to make petrol from food and feedstuff. This promotes speculation because, all around the world, the possibility and necessity of transporting feedstuff is increasing.
The European Union is the world's largest importer of food and feedstuff, which means that we have no surpluses and that the mechanism by which we convert the imports - which amount to 50 million tonnes of grain units, bought almost below the poverty threshold from third world countries - into food, which is then dumped and exported at a cost of billions and undersold on regional markets in third world countries, has ultimately destroyed rural agriculture and regional subsistence farming.
Therefore, we must see this as an opportunity. This does not mean that I believe that agrifuels are the panacea, because the energy balance is negative and because that gives rise to speculation, but we must try to convert material which is actually available, as waste, into energy. To put it more bluntly, we must make gold from shit rather than thinking that we are competing with food for humans. It is not possible for everyone in the world to have full gas tanks and full plates based only on the plants that grow. It might be possible in Europe, because we are rich enough to purchase these products and these crop harvests for ourselves, but the rest of the world would go hungry.
In closing I would like to add one further thought: We have 850 million people who are starving, and these 850 million people were already starving when the price level was disastrously low. What has now happened is that the purchasing power of the middle classes in third world countries has decreased so that these people are finding it difficult to buy other consumer goods. This thwarts the strategy of the World Bank and the International Monetary Fund. Now people are calling for more money, but the 850 million starving people were already in need of that money.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, food is a right and should not therefore be subject solely to market rules or financial speculation. We are witnessing a crisis and protests that recall our riots for bread, people being killed because they are hungry.
The causes are many and they have already been mentioned: the rise in the price of oil, subsidies for the production of biofuels, bad weather, the increase in meat consumption, futures speculation on foods. What are our responsibilities? Mr Ziegler sums up the problem when he says that globalisation is monopolising the Earth's riches. The multinationals are responsible for structural violence; they have built a world of inequality and horror. We need to end all this, he says. Will we listen to him?
In addition to the WTO rules, the European Union has opted for a common agricultural policy of subsidies that, although it once seemed inadequate, now appears rather destructive of international equilibrium. The application of quotas to our cereal production, along with set-aside measures, is also responsible for the situation we are facing today.
Let us watch out for the easy appeal of a pro-GMO lobby that promises to rid the world of famine, but which is an ephemeral shortcut that instead would cause enormous damage. British law has been described as madness because, although perhaps less polluting, it certainly does include biofuel quotas that do not prevent the destruction of natural habitats.
Among the possible actions, I would support Mr Ziegler's suggestion of a five-year moratorium on the production of biofuels. We need to keep the promise we made to halve the number of people who die of hunger by 2015, and Louis Michel is right: increasing finance for the World Food Programme, even if it is our duty, is not the solution, and we welcome the emergency package and USD 10 million contributed for Haiti.
On the finance that has already been announced for African agriculture, I am delighted to hear Louis Michel, if I have understood him correctly, say that it will go to smaller producers and therefore to help subsistence farming, which contributes to overcoming the crisis particularly for the poorest, and not to multinationals dedicated to exporting, which would actually make countries even poorer and more dependent on imports.
on behalf of the IND/DEM Group. - Mr President, the EU has decided that we can now grow fuel and is telling countries in the developing world that, instead of growing food, they should grow fuel so that the EU can continue to run its limousines. Since I became an MEP, it is hard to remember any issue which has provoked such a deluge of letters as the subject of biofuels. I have received over a hundred requests to vote against the Commission's renewable energy target.
I have not needed much persuading because as a UKIP MEP I vote against any imposition of EU targets on my country anyway. However, on this occasion, I am happy to vote against it because the dash to biofuels, an essential part of the Commission's strategy, is a key factor in the surge in food prices around the world.
British Government adviser Professor John Beddington has said that there are real problems with the unsustainability of biofuels. He is right. We have become so obsessed with global warming that we have overlooked the real elephant in the room - the global food crisis. For farmers in places like Africa there is now less land available for growing food because many people are growing fuel instead. It is also leading to the destruction of rainforests with devastating effects. So less land for food equals less food but an increase in the supply of people, which inevitably means an increase in food prices. Across the world, and in Europe in particular, food prices have been rising far more quickly than inflation.
The EU prides itself on taking the lead in environmental matters. Will it therefore take the lead in recognising that biofuels are not the answer? Biofuels are pushing up prices in shopping baskets around the world. We in the West will groan, grin and bear it; in the developing world, it is a matter of life or death. The EU has never been a friend to the developing world. Giant factory ships have emptied the west African seas of fish. Dumping of subsidised agricultural surplus has devastated the profit margins of many of their farmers and now, while their populations are increasing, their land, rather than providing food for their own people, is being used to keep our cars on the road.
Already there have been violent food riots across the world as desperate hungry people attack grain silos and supermarkets. In some countries troops are on the streets to protect what is left of the food. The risk of armed conflict between and within states is greatly increased by the EU's policies - so much for the EU keeping the peace. What is more useful to a villager in Africa? A full petrol tank or a full stomach? Please listen to common sense and reverse your policy on biofuels immediately.
(SK) Rising food prices are caused by the present volatility of the agricultural markets, which are naturally unstable in any case. The main task of the agricultural policies has therefore always been, and still is, to eliminate this instability.
We should remember the biblical story of the seven fat cows and seven thin cows: thousands of years ago society was already capable of organising agricultural markets and thereby preventing fluctuations of these markets and giving Egypt the conditions for prosperity, while other societies suffered famine and wars because of the lack of food.
Over the course of its history, mankind has to a large extent developed in line with each society's ability to accept the priority of agricultural policies. However, the current struggles we are witnessing in the WTO, focusing on military and control policies or on national commercial and economic interests, unfortunately confirm that the today's agricultural policies have entirely different priorities.
Ensuring the stability of the agricultural markets must therefore become a priority for the WTO if any national policies, including our common agricultural policy, are to make sense. Otherwise, ladies and gentlemen, we are flogging a dead horse and will continue doing so until a global food crisis makes us adopt radical measures, which will of course be to the detriment of farmers and the public but to the benefit of speculators. Therefore, the most important thing is to have enough courage to grab the bull by its horns.
Mr President, I think this is one of the most important debates we have had in this Parliament in my time here. However, I would ask everyone to suspend their hang-ups, misconceptions and perhaps their conceptions, because kicking around the CAP - beating ourselves up about where we are at - will not solve this problem.
Nobody thought we would be here - none of the experts in the Commission predicted that food security would be a problem, none of the great political leaders ever spoke about it - but suddenly Europeans are paying more for food and they are terrified. Well, maybe it is a good day that we are at this stage because maybe, in this knowledge, we will take real account of the needs of the world's poorest of the poor, who are paying through the nose for food at the moment.
I should like to make a few suggestions, starting at European level, which might frighten some who have already spoken. While commodity prices are increasing, can I just ask you to reflect that so, too, are the costs of production. Farmers use fuel and energy to grow food and their costs are going up. Farmers will only increase production if they make a profit, and we have a real problem here. Look at fertiliser prices and the trends in that direction. Climate change - we have actually pulled back on food production in Europe because of it. We cannot have it both ways.
But let me go to the developing world. I have on other occasions - not on this platform but elsewhere - said that Africa needs a common agricultural policy. That is how Europe developed its food production base - that is how we fed ourselves - and we need to acknowledge, as has been done in this House today, that we have underinvested in agricultural research, in development and in the advisory service.
I repeat my point: it is a good day if high food prices in Europe make us realise that we need to invest in the very basics of civilisation, which is food production, and we need firstly to look after the developing world. So, while I come here anxious about the state we are in, I come here too in hope that finally we might actually do something and take seriously the question of global food security. But do not kick the CAP!
(DE) Mr President, ladies and gentlemen, a number of objective factors contribute to or cause the rise in prices. There is also speculation, as Mr Schulz has explained in detail. Does all this mean that we are helpless, that all we can do is sit and watch? I do not believe so. The Commissioner and representatives of the Council Presidency have mentioned certain points. I would now ask you, Commissioner, together with your Commission colleagues, to draw up a comprehensive plan over the coming weeks as to what answers we can provide, as citizens - both globally and in Europe - want an answer to the question of what we can do and what we cannot do.
One point is the development of thriving, sustainable agriculture. This is a vital aspect. I do not want to repeat what has already been said, simply to make a brief additional comment: We were recently in Kosovo, where there are many areas of land where we as the European Union are, however, not doing anything to enable the simple people there to develop appropriate agriculture. We must do more in our own region therefore - in the Balkans, Ukraine and in other countries - to promote the development of sustainable agriculture.
Secondly: we cannot simply say 'well, prices are rising, and that is all there is to it' because we know who is worst affected. We know that the poorer people are, the greater the proportion of their income they have to spend on food, and that they are more seriously affected. Therefore we must give clear signals on distribution and social welfare awareness so that when there are wage increases, and especially pension increases, these support in particular lower income groups here in Europe. Of course, we must also support those on low incomes throughout the world.
We must also point out that although there is social unrest, the response to famine and shortages is, of course, much better in democratic countries. The development of democracy, in all our countries but particularly in the third world, is an important aspect of counteracting these privations.
Fourthly - as has already been mentioned - the effects of speculation. Does this mean then, that we cannot do anything? Could Europe, perhaps within the framework of the UNDP, the World Bank, etc. not be proactive so that, by appropriately warehousing and releasing stores, we could at least partially lessen the effects of speculation? We cannot say 'oh well, that is just how speculation works,' but we must see what we can do in this area. Perhaps the same applies to oil and gas; there is work to be done there too.
As far as our energy policy goals are concerned, we should not throw the baby out with the bathwater. It is absolutely true that there are exaggerated expectations, particularly as regards the first couple of technologies that were developed. However, this is exactly where we must conduct more energy research, leading towards a second or third technology - I agree wholeheartedly - and especially the use of biomass and other raw materials that do not have the harmful displacement effect that is currently the case. Here, too, the Commission must join with us in reflecting on this, and not abandon the goals but rather adapt them.
Finally I will restate my clear, firm message: let us help the poorest of the poor - worldwide, but also in Europe - to access healthier food despite this difficult situation. That is our important social-democratic goal.
(FR) Mr President, other speakers here today have debated the subject at length, but it is better to repeat ourselves than to contradict each other.
When you have a dollar a day to live on and it costs 75 cents to feed yourself, and then this increases by 40%, you have nowhere to go. You cannot redistribute your costs, so you reduce your food ration, you stop sending your children to school because it costs money and your main priority is to feed them, and then you get all the attendant social problems that come with this.
What we are seeing is the human problem on an individual scale. The causes have mostly been covered. I think we should refrain from having an ideological interpretation of these causes, because there is not just one interpretation. Obviously biofuels might be one cause but, as Mr Daul said, this represents 2% of production, 1% of surface area, so we should stop overstating this.
Climate change is not necessarily harmful everywhere, even though the consequences are disastrous in some countries. As for the change in eating habits, I believe that the fact that some of the world's population are eating better is rather good news. As for speculation, yes of course we should find a way to stop western capitalists from making money that should be going to rice growers in Vietnam.
The money issue will be resolved. We will of course find the EUR 315 million to be added to the EUR 2.9 billion of the World Food Programme. However, the real solution, as the Commissioner said in his report, the solution lies with production issues. We must improve agriculture, improve productivity, especially in Africa, which of course requires investment into hybrid research, and we should stop demonising GMOs, which can be part of the solution.
We need to invest in training. It was Mr Dumont who said 'give a man a fish and you feed him for a day; teach a man to fish and you feed him for a lifetime'. I think that applies here too. Above all, we need to invest in infrastructure, because improving agriculture means improving irrigation, improving transport, making it possible for produce to sent from point A to be sold at point B, and we need to improve storage and the cold chain, if we want to export this produce.
Everyone needs to act, not just humanitarian resources. All aid measures - the IMF, World Bank, ADB, etc. - must be mobilised in order to put agriculture back at the heart of development strategy. It is also an opportunity for us to rethink food security in humanitarian aid. Let us be humble enough to admit that years of humanitarian aid have not reduced dependency. We need to ask questions about humanitarian aid to ease our consciences. This is not the time for ideological interpretation. Let us examine the external causes, population density, natural disasters, the loss of human life through HIV and AIDS and, more importantly, the links between poor governance and the humanitarian consequences.
(PL) Mr President, it is not so long ago that the European Union's main concern was the overproduction of food, and our debates were mainly concentrated on how to produce less. Separating subsidies off from production, eliminating export premiums and maintaining production quotas all helped to restrict the potential of European agriculture.
Reality verified this policy. The first signs of a food crisis have appeared more rapidly than anyone could have expected. Foodstuffs are becoming more expensive, we have less and less food of our own, and imports are becoming increasingly expensive and increasingly less secure. These are in large measure the consequences of that policy, which is based on persuading agriculture to produce less.
We must radically alter our approach to agricultural policy. We must recognise that agriculture is one of the pillars of European security. Alongside physical security and energy security, food security is a fundamental security pillar that is important for both peoples and states and for every individual. Let us stop playing around with agriculture. Let us recognise it as a pillar of our security, and let us follow that up by supporting it so that Europe's food security is assured, and so that food is accessible to all.
Mr President, agrofuels are not the main driver of this crisis, but boosting inefficient first-generation agrofuel production at such a moment is not a good policy choice, so 10% mandatory agrofuel is a bad policy choice.
We should remind ourselves where it comes from. This was the trade-off between pressure from the automobile industry to move the Commission to be less ambitious on car efficiency and to buy or to compensate this less ambitious policy with the higher target on agrofuels. This is perpetuating a myth, which is that, in a world in which millions of Chinese and Indian young people also dream of having a car, we are suggesting that you can continue to build huge limousines and fuel them with agrofuels.
This is factually not possible on a planet which has limited resources, so I urge the Commission to reconsider this. Be more ambitious on car efficiency. We need to go from a unidimensional agrofuel policy to a holistic policy for energy from biomass, and concentrate biomass where it is most efficient, which is in electricity and heat production. By the way, that is cheaper than using agrofuels which are inefficient.
(EL) Mr President, according to the UN a veritable tidal wave of high prices is threatening more than 40 countries and over 100 million people with famine. Members of the Commission and the Council, it is also bumping up inflation for the poor in the EU much more quickly than overall inflation. For this reason you must move on from discoveries to coordinated public intervention. We are not a theoretical institution here, whose responsibility is merely analysis. Coordinated action is needed, and at a European level. The UN Security Council must also be urgently convened.
You must stop constantly undervaluing the CAP. You should change your policy on biofuels as well as help to ensure that food prices cease to be subject to the uncontrolled market and the pursuit of profit.
(NL) Mr President, today the headline of the French newspaper Le Monde read: 'You cannot buy much more for 1 euro'. Increasing food prices, inflation and increasing oil prices are eating away at the family budget. The social consequences of the recession are increasingly making themselves felt. Le Monde's analysis undoubtedly applies to other Member States too. Some speakers have already pointed out in this debate that, it is all too often forgotten that the purchasing power problem also constitutes a problem for Europe. We all welcome solidarity with the Third World, myself included. As the old saying goes, however: charity begins at home. If we forget that, Europeans will once again be at risk of turning their backs on a policy that they do not understand, particularly if it is not also tailored towards them.
We have heard it all: the Commission is monitoring the situation. The Commission has allocated hundreds of millions in emergency aid for the people most affected. We could only applaud all these acts of good will, were it not for the fact that they again attest to this typically European malady Kurieren am Symptom. At this moment, I would like to point to just two paradoxes. The Commission says that it is doing all it can to put a stop to the decline in purchasing power. Yet how do you explain to Europeans that you want to maintain the purchasing power, when they are the only ones who will have to raise EUR 200 per family per year for an ambitious climate plan? How do you intend to develop biofuels for our energy requirements and at the same time combat the food shortage? These are just two elements in a major debate, to which too little attention is paid.
(DE) Mr President, Commissioner, ladies and gentlemen, the discussion has indeed already moved further on. I should therefore like to concentrate on two points. I believe Mr Schulz is absolutely right in pointing out that the markets - particularly the capital and investment markets - have reacted very strongly to the growing uncertainties, not only following the subprime crisis, nor merely in Europe in recent months, and that many investors have therefore switched over to longer-term and more reliable investments. Ultimately, this is producing truly dramatic consequences for consumers throughout the world because food prices among others have also shot up as a result.
If we take a look at raw material funds, for example, we note that some raw material funds have made up to 30% profit in past years. However, it cannot be our idea of a fair world or, of course, of a sustainable policy, where we first of all inflate our prices, where the capital market drives up prices for raw materials and for food, and where we then try subsequently to create solidarity with the nations of southern Africa and of South America in order then to ship correspondingly expensive products out there.
It is right that we must try to appeal to the ECB and the international capital markets to do everything they can to improve confidence in the existing conventional investment opportunities so that investors will find their way back to these strategies, to these investment opportunities. Unfortunately, Mr Schulz has not given any indication regarding how this is to be made possible. I believe we are not incapable, and therefore not completely without opportunities, but that we must above all create the impression that the European Central Bank plays a central role here.
My second point is that I believe that we must also warn against disproportionate alarmism. The rise in food prices is substantial, of course, at the moment - our fellow Member has pointed this out - and it is even of considerable significance for consumers in Europe and is creating dramatic cuts in budgets. Nevertheless, I believe that it has to be our duty to advocate dealing realistically on a sustained basis here in Parliament as well - some fellow Members have also addressed this - with the various sources of energy if we really want to make these aims our own.
(ES) Mr President, suddenly, a financial and property crisis in the North and a food crisis in the South have demonstrated all the contradictions of deregulated globalisation.
Suddenly the markets have begun speculating on food products, because there are enormous profit margins. When the price of rice increases from USD 400 to USD 1 000 in seven weeks no amount of biofuels can justify this massive price rise. This is purely and simply the market, the sacrosanct market, which having speculated on housing and ruined millions of people in debt is now speculating on food, because that is where the money is to be made: USD 1 000 for a tonne of rice!
This does not have anything to do with a rational structural problem that can be justified in terms of an increase in demand from the Chinese, or which can be justified in terms of a decrease in supply due to drought.
This world needs a little less market and a little more regulation. Globalisation cannot continue to progress through blows that cause catastrophes such as these; it needs to be governed, and governing globalisation now means, among other things, boosting Africa's capacity for agricultural production.
As the Commissioner said, entirely rightly, a continent such as Africa cannot import food. Africa must be self-sufficient, and in order to achieve this there are many policies that we need to change to enable them to develop their productivity, helping them to do what they know how to do and can do, and what they would do if it were not for the circumstances of the markets - once again the markets - which in the quest for competitiveness at all costs have caused massive human tragedies.
Haiti imports 80% of the rice that it consumes. A few years ago it was fully self-sufficient. Why is it suddenly importing the rice that is produced in the United States, which is highly subsidised? Why have we put it in a situation of extreme dependency? It is true that biofuels have caused an increase in the price of American corn. When 30% of production is diverted, obviously prices will fluctuate.
The price of wheat has not changed, however, as a result of biofuels: 1% cannot cause these sorts of changes. We cannot stop the technological development of what is now an alternative to liquid fuels, and perhaps the only one. Let us avoid excessive diversion, but let us not throw the baby out with the bathwater, or seek scapegoats for problems that are not caused by technological changes or variations in demand, but by speculative movements that the world should not allow and that we, together with all political forces, should fight against.
(DA) Mr President, since it was introduced in 1957, the common agricultural policy has provided us with abundant quantities of food at reasonable prices. However, consumers are now facing very large price increases for bread and milk owing to rising demand, particularly because there have been several years with very poor harvests around the world. Europeans are now beginning to notice this financially, and for the less fortunate this is already giving rise to difficult situations. For the poorest developing nations and for developing nations that are dependent on food imports, the situation is completely unsustainable. However, for the developing countries that export food, the high prices are beneficial, as their revenues are increasing.
I would like to emphasise the fact that we should make a distinction between the supply shortages and high prices. Supply shortages are something that we should take seriously and react to. However, as long as a litre of cola costs more than a litre of milk, I do not think that the price of milk is unrealistically high. The World Bank has concluded that demand for food will increase by 60% during the period up until 2030, primarily as a result of increased demand from countries such as China and India, where the demand for food is increasing in line with the growth in prosperity. It should also be noted that our grain stocks are the lowest they have been in the last 60 years - stocks are now at a critically low level. Yet another poor harvest in 2008 could lead to a food supply shortage that no one ever thought was possible.
We need to appreciate the seriousness of the situation; we need to trade, and we need to take the opportunities available to us. We must find the correct balance between environmental needs and the need to produce sufficient food in order to meet demand. In this connection we cannot progress unless we discuss biotechnology and confront the campaign of fear concerning genetically modified food with objective information. In my opinion, biotechnology offers a number of potential solutions to the current situation. The GMO scare so prevalent around Europe has consequences that are completely absurd. Instead of importing feed in the form of soya beans and maize for our animals, we are feeding them with cereal products that could be used for human food. The blaming of biofuels for the rise in food prices must also be the result of a lack of knowledge of the facts, as food crops are not generally used for biofuels in Europe.
We have many good tools available. First and foremost, we should use the agricultural industry, which is ready to take up the challenge. We should develop the agricultural industry instead of tending to run it down, which has been the case in politics in recent years. We should retain the environmental benefits that we have achieved, but we have many opportunities to preserve these benefits whilst at the same time increasing production. For example, political decisions determine how much fertiliser we should add to a corn field. It should of course be factual and objective considerations that prevail.
(PL) Mr President, half way through this century the number of people living on our planet will exceed 9 billion. In addition to population growth we shall see an increase in the demand for food, something we are short of even now - and not just in third countries, but in European countries too. Europe and the world can look forward to a major food crisis.
The European Union's common agricultural policy, which is based on orders, prohibitions, quotas and contingents, has meant that some states profit from a food crisis while others lose out. Only a few EU countries will come out well from this. Sadly the great majority will suffer losses, including Poland - until recently the EU's third largest food producer, which in the past could have fed its population twice over.
Food shortages are going hand in glove with higher costs. According to the World Bank, in the last three years food prices have risen by a total of 83%; they are still rising and they will continue to do so.
The International Monetary Fund, the World Bank and the governments of many countries know that food shortages threaten the biological security of peoples. Following interventions by numerous representatives, including some from Poland, the European Union released 2 900 000 hectares of fallow land for cereal production and increased the milk quota by 2%. This did not solve the problem, though. The short-sighted EU agricultural policy is still in place. Processing plants are being closed, cultivation areas are dwindling, trees are being grown on arable land and many other actions are being taken that limit food production.
Who will provide us with healthy, cheap foods in the future? American producers certainly will, although they will not be healthy, as they will be genetically modified. Why, then, are we waiting? We already know, surely, that the EU's agricultural policy as implemented to comply with the expectations of certain interest groups is a road to nowhere, or better, to a loss of biological security in the EU and a deterioration in the situation throughout the world. We therefore need not only a review of the common agricultural policy, but also a re-negotiation of the treaties concluded and a new solution for the future.
(FR) Mr President, the European Union, the international community, the IMF and the World Bank are raising the alarm, are joining forces, which is good, considering the current food crisis. However, they are acting like pyromaniac fire-fighters.
I think that we still need to review the policies that have been adopted in the north and south over the last 20 years: structural adjustment plans implemented by leading international financial institutions, which have undermined the ability of States to organise and regulate their own economies, the withdrawal from and lack of interest in agriculture in the context of public development aid, deregulation, the sudden liberalisation of global trade and financial flows that has led to a form of ecological social dumping and speculation. What makes me uncomfortable is that we offer advice and recommend solutions, but have not really criticised what has been done in previous decades.
Therefore, rather than talking about food security, we should allow the countries concerned, particularly in Africa, to develop their own agriculture, to organise their own regional markets and to protect these, yes, protect them in some way, just as the European Union did when it developed its common agricultural policy. To do this, we also need to listen more to farmers' associations in these countries, which are taking action, which have ideas, which have simple demands that could be supported with resources that are not necessarily extortionate. Let us start, first of all, by listening to people on the ground who are proposing a whole series of initiatives that deserve to be encouraged and supported, especially by the European Union.
(EL) Mr President, the fiercer the exploitation of workers, the greater the wealth accumulated in the hands of the few. Such is capitalism. In demonstrations the starving, from Africa to the Middle East, and from south-east Asia to Latin America, chant one and the same slogan: 'we are hungry!'
Demonstrations are being bloodily suppressed in Egypt, Somalia, Bangladesh, India and elsewhere. There have been deaths, injuries and hundreds of arrests. In Haiti, which is already occupied by imperialist forces, the suppressors have been the UN peacekeeping forces, who even shot at children. For imperialism is no less than occupation, appropriation and subjugation. The rage at the demonstrations is not solely over food, petrol or biofuel prices; it is the people's protest about poverty and degradation, which are being aggravated by capitalist barbarity.
Imperialist organisations and associations are worried by the uprising of the hungry; they are calling for measures hardly different from those causing millions to starve to death. Your measures are fragmentary. You do not want to meet fundamental human needs, nor do these measures do so, for if they did, you would lose wealth. There is a solution. It is real disobedience and resistance which will lead to the overthrow of the exploitative barbarity of capitalism itself.
(IT) Mr President, ladies and gentlemen, I do not agree with what has been said about food prices rocketing. It seems absurd to me that anyone is thinking of feeding developing countries by making them grow plants for fuel rather than food. I cannot support the pro-GMO lobby at all, because biofuels are one thing and foods are another, and what especially concerns me is the monopoly outside Europe on patents and seeds that makes many highly dependent on the United States and European farmers.
In my opinion, the rise in prices is not due either to climate change or to fuel being expensive, which - though it has an impact - does not do so to the extent that people are saying; it should be pointed out among other things that we are also enjoying a good euro/dollar exchange rate. Instead I am convinced that it is caused by speculation by the distribution sector, especially the major retailers, otherwise how do you explain that in Italy, prices for agricultural produce have changed little in the last seven years and certainly not to the extent by which consumer prices have increased?
In Italy, either the multinational major retailers or the cooperatives are using a cartel strategy utterly speculatively to the detriment of consumers. Purchasing power will only recover, I believe, with a moratorium on consumer prices. I agree: less market, less competition and less globalisation to help productivity and consumption. I will therefore be voting against the Council and Commission statement.
Mr President, for 30 years we have had some degree of food stability in the world, and now that has come to an end. It is a dramatic end, it is a sudden end, and it is a shocking end. We see the food riots we have heard of in Haiti - 20 killed, and the price of rice, beans, fruit, going up 50% in a year.
The problem is, of course, partly population growth: in my lifetime the world's population has gone up from two and a half billion to six and a half billion. We cannot do much about that. It is partly the consequence of new wealth in countries such as China, where the demand for, for example, chocolate is going up 15% a year, and that is unsustainable in terms of the supply. We cannot do much about that.
It is partly because of climate change, desertification, changes in rainfall patterns, more flooding and so forth, and we are trying to do something about that. We have a package of measures to tackle that, and of course we have the measures we have heard about today from the Commissioner: food aid and farming support for the poorest countries.
It is partly, though, a result of the rush into biofuels: the EU proposal of a 10% increase in fuel for transport; in America, the 30% of corn crops now going into ethanol, reducing the land available for food and pushing up the price of cornflour.
We have seen the consequences highlighted by the statements by Jean Ziegler about the crime against humanity. That may be overstating it, but there is an element of truth there, and it is certainly true that we have to look for the second-generation biofuels. We have to look for the woody rather than liquid biofuels for transport. We have to grow biofuels sustainably. If we do that - not through monoculture - then we can find biofuels to be part of the solution. But at the moment they are at great risk of being part of the problem.
(PT) We all know that Europe and the world were unexpectedly caught off guard by a problem that due to its size and economic and humanitarian consequences requires a multifaceted approach and response at European and international level. This is obviously not an agricultural issue, but is a problem that cannot be solved without agriculture.
We are aware of the different causes but we are a long way from knowing the contribution of each one to the present situation: a straightforward increase in demand, biofuels, the simple coincidence of bad harvests in several areas of the world, consequences of climate change, pure speculation arising from the previous causes? The Commission has to take action to provide us with answers to these questions quickly and thoroughly. Moreover, there is the added importance of deepening and speeding up the adjourned debate on the health check and the WTO negotiations.
As political decision makers, this crisis forces us to answer some questions, of which I highlight the following: is the liberal model that has progressively been applied to the common agricultural policy effective enough to deal with this type of problem? How can we produce more without risking the sustainability of resources and what alternatives can be found, especially for animal nutrition? What new intervention mechanisms should we adopt to prevent strategic public stocks being replaced by speculative private hoarding? Are the cooperation policy priorities of the European Union and international institutions correct?
We must act quickly to avoid being caught off guard in an even more sudden fashion or by even worse situations. The socialists and, in particular, those involved in agricultural affairs, are aware of their responsibilities and are ready to take part in this debate and to contribute towards finding effective solutions to what may rapidly become the most important global issue.
(PL) Mr President, the increase in the global population and the qualitative increase in consumption in developed countries has led to a major hike in food prices. This could have been foreseen. We should not be shocked by this. This problem can only grow, as population numbers will continue to increase and people in developed countries will be looking for good food with no genetic contamination, which will clearly cost significantly more.
Meanwhile, instead of asking ourselves how we can bring down food prices in the EU, we are subsidising expensive agriculture in the old countries, while in the new accession countries we are supporting the cheaper production of healthy foods only to a limited extent, and this is obviously going to restrict any growth in production in these countries. Europe is faced with a great opportunity to level the negative foreign trade balance with such countries as China and India, as the standard of living in these countries is steadily rising and population numbers are rising hand over fist. They are going to need a lot more food.
(DE) Mr President, Commissioner, ladies and gentlemen, two reports on today's discussion. Firstly, there have been violent protests against high food prices in Haiti, Bangladesh, Egypt and other countries. Secondly, European farmers are demonstrating against the fall in prices in the dairy sector. To all appearances, there are two conflicting reports, but they do belong together and prove that there are many sides to the crisis. We need a package of measures because the temptation to resort to protectionism through food producers and retail chains is an aspect that should be taken seriously and policy must be determined here first.
Unlike Mr Borrell, I do no believe that we should be regulating, but that we should be providing greater competition. That is the key! I do not therefore see the often quoted connection between food prices and the cultivation of renewable raw materials. This is disproportionate and not targeted. The fact is that demand for foodstuffs has increased, particularly in China and India. We cannot avoid this, but we do nevertheless have to state that there is still no shortage of food to justify this increase in prices.
I do think, however, that we must introduce measures to increase food production. Our farmers' benefit payments should therefore be increased along these lines. I believe the revision of our agricultural policy is wrong; it has to be developed further - that is an important principle.
We should also, however, be looking at our legislation to see whether it is at all appropriate for increasing production. We have a lot of regulations, which restrict the use of fertilisers and pesticides, which cause stresses and strains in the Water Framework Directive. These are not now causing price increases. Here we should once again be thinking about whether major developments are necessary.
The issue of set-aside must also, of course, be developed further. Set-aside must be removed. We should be cultivating food in these areas.
(FR) Mr President, in view of the current food crisis, the European Commission has just announced that it will be significantly increasing its emergency food aid. This is excellent news, but it is mainly by focusing on these structural causes that the Commission will show that it has grasped the extent of the crisis and that it recognises that both it and the EU are fully accountable for what happens today.
For us European Socialists, the current crisis has nothing to do with fate; it is merely the result of very clear political decisions taken by northern countries in general in a whole range of areas. We need to realise that, while people are rioting and there are hunger demonstrations - and who can blame them - the Commission, which has several voices, is still continuing to subsidise exports of its agricultural produce at the expense of millions of small producers in the south who are incapable of competing.
Bear in mind that some within the European Union are reducing the amount of public development aid, while continuing to promise and claim the exact opposite. We also need to remember that the Commission is still trying to impose so-called economic partnership agreements on ACP countries, the poorest countries in the world; agreements that they do not want, because it is clear to them that these agreements contain the seeds of other future crises.
There is a long list of decisions that the Union and the European Commission are continuing to take which blatantly contradict the objectives announced regarding development cooperation. What more can be said about a system, our system, in which rice or wheat have become safe investments? Is it really fair to see European banks offer their customers investment products that speculate on the rise in commodity and food prices?
Do we just lie down and accept the fact that we are forcing millions of people to starve, just so that we can drive around in environmentally-friendly cars and admire our green spaces? No, we do not. This is why we are calling for greater cohesion between the various policies of the European Union and why we are fiercely lobbying the Commission and Mr Barroso so that we stop this rush towards biofuels by working towards the introduction of a moratorium, like the one proposed by Mr Ziegler before the United Nations, both on their use and production, as long as they compete with food.
I should like to finish by informing my fellow Member Mr Cornillet that the fish proverb is Mao Tse-tung, and not René Dumont.
(NL) Mr President, Commissioner, ladies and gentlemen, it has been said that around 850 million people suffer from hunger or are undernourished each day. The curious thing is that the majority of these people live in the countryside and, would you believe, produce food themselves. This is bizarre. There is something very wrong there. We are now also faced with a tremendous increase in food prices. This is due to various developments, which have already been specified. Increasing prosperity in China and India and an increasing demand for meat products, the European and US objectives in relation to biofuels, rising energy prices...the list continues. The World Food Programme needs USD 7 million more this year in order to help the same number of people as last year. The consequences for the poorest people are immense.
New strategies will be required, first and foremost in the short term. In the near future we will have to supplement the shortfalls that exist within the World Food Programme. I am also happy with the Commissioner's promises to deploy additional resources in order to achieve this, for example by bringing forward the expenditure on food aid that is anticipated for later this year and by drawing on the reserves for humanitarian aid.
However, according to an excellent proverb, prevention is better than cure. For that reason we must all look in particular at the longer term policy measures. How can we ensure that developing countries have a secure food supply? What can we encourage and how can we give them space? Do we know which of our policies or those of the IMF or World Bank support or pose a threat to food security? Can we not do more with our agricultural policy? I would like to ask the Commission to what extent food security has featured in the work programme up until now in recent years, because after all, globalisation has not come out of the blue.
As regards prevention being better than cure, I would like to refer to the success formula of the Hunger Project, an international organisation that has already achieved excellent, lasting results in various countries by means of an integrated approach. I would also like to point to the implementation of the joint strategy for Africa, the EU-Africa strategy. That strategy specifically devotes attention to a partnership for the development of the African agricultural sector. My question is how the Commission is also active in this respect.
(FI) Mr President, Commissioner, ladies and gentlemen, the energy sector is now faced with a very ethical challenge. Energy and bread are now at odds with one another. This is nothing less than the difference between prosperity and poverty.
The consequences of speculation are that the cost of grain is in practice tied to the price of oil. The higher that is, the more grain will also be used as fuel, unless we intervene. Now only about 2% of grain is used in the production of biofuel, but that figure is rising. The Organization for Economic Development and the United Nations estimated that if the price of oil reached the 56 dollar level, the production of grain for food would go down by a couple of percentage points and the price of grain, which is to say food, would go up by around 10%. What about if the price of oil kept rising to reach the 100 dollar mark, which is where it is now? We urgently need international norms and agreements, so that the rise in the cost of food can be halted, as can the switch from the use of grain to make bread to the use of grain to make fuel for four-by-fours on our roads.
We might imagine all sorts of threatening scenarios, but there is some good news. Russia is working on a scheme to produce competitive renewable energy for the European market. That means hydroelectric power, the use of reserves of water and forest mass on a large scale - in fact, the world's largest.
(DE) Mr President, Commissioner, I am very much of the opinion that we have a serious problem to deal with here. I would, however, strongly advise that we do not throw the baby out with the bath water, but instead determine the real reasons behind this.
I am rather astonished that this debate about food comes as such a surprise to many of our fellow Members. The world's population has been continually expanding over the last 20 years. Each year there are an additional 80 million people. Anyone who is now surprised, therefore, should be asking themselves where they have been recently.
We have to look at which points we can do something about and which ones we are unlikely to be able to do anything about. I believe that one objectionable item is the issue of worldwide stock market speculation on cereal and cocoa products. Assets on the stock markets are huge and speculators are now climbing aboard instead of investing in raw materials. This naturally leads to rising prices and human suffering, which, incidentally, also affects livestock farmers in Europe. We must provide aggressive measures here.
The export rebate is dear to our hearts and everyone says this must now be abolished. This we have already done, by the way, and it expires in 2013. We should not forget, however, to say to the United States that it must likewise phase out its food aid, because only then, when we do this together, can the instrument work. If it is to work, then we must direct agricultural policy and production in the difficult countries of this world. For this we need stable political relations in these countries. Mismanagement is disappointing to many farmers, ownership rights are unclear, enormous basic taxes have to be paid to corrupt governments. We do unfortunately have race conflicts and there is no equity at all for seed and tractors. How is a farmer to produce crops - I am indeed one myself - when he has no seed? We have to turn our attention to this.
I could envisage the need for a European foreign agricultural policy. The European Union has to throw all its weight into the equation in order to pick up on these shortcomings.
(FR) Mr President, Council representative, Commissioner, ladies and gentlemen, I would like first of all to underline the severity of the food crisis and its dramatic consequences in terms of exacerbating poverty and famine for people in developing countries.
The most disadvantaged people in our western countries are also affected by the rise in food prices and have been struggling for months with the daily price increases. An urgent response is needed for this situation, as well as tailored solutions in the longer term, with the common agricultural policy recast as a development aid policy and a WTO-style trade policy preventing abuse of the dominant position by supermarkets in Europe, as well as food speculation, since agriculture is no ordinary economic sector. The risks of famine and social and political destabilisation are too great, and I should remind you that the right to food is a fundamental human right. We cannot leave agriculture to market economics alone, or to speculators who are today in search of safe investments following the property slump and the energy and mineral crisis.
We must equip ourselves with the tools of market regulation and solid and coherent agricultural and food policies, and replenish emergency stocks as soon as possible so that we can react to this kind of emergency. In developing countries, we must also prioritise food production and food crops over non-food production, particularly agrofuels.
(SV) Mr President, the food crisis we are now facing risks setting mankind back a decade when it comes to poverty, and risks creating instability and human misery in a large part of the world.
I believe that it is important to emphasise this, and also to state that we in the agriculture sector have not seen the same rapid development as experienced in the parts of the world's economy which have been globalised. What we see is the failure of regulated agricultural markets, a lack of open trade, and regulation which prevents farmers from using their land. It is clear that, if we wish to, we can also decide to tackle many of the difficult problems we are currently struggling with. Greater use of the available areas of the earth's surface is a good thing in the battle for a better climate.
Having more cultivated products contributes towards biofuels as well as food. However, at the same time there is also an opportunity to open the doors to economic development in the developing world. At the same time this gives us in Europe the opportunity to pave the way for a more dynamic and open agricultural sector.
However, the answer to these problems does not lie in more regulation and more subsidies. Instead it lies in greater openness for Europe's farmers and farmers the world over to produce the food and the biofuels which the world needs. This is freer agriculture, freer farmers and free trade.
If we manage to achieve this, we will also be able to make more progress in the international Doha negotiations, the free trade negotiations, while simultaneously doing something towards a better climate and a better world.
(HU) Mr President, social tensions in Europe, human catastrophe on other continents - and the effect of price increases in food in Europe, mostly in poor urban areas, has now reached the middle classes too. On the continent of Europe there are about one hundred million poor people in the Union, and in Hungary there are about three million people living below the poverty threshold whose difficult situation is exacerbated by the effect both of price increases for food containing fruit and of meat shortages. The EU programmes already in place, such as the school milk and school fruit programmes, are therefore extremely important. The current crisis shows that we need a new agricultural policy for 2013. The EU must produce the majority of its food, and food of good quality, and must also assist countries not in the EU with know-how, knowledge transfer and developments in agricultural production, so that this global problem of ever-increasing severity can be solved. Thank you for your attention.
(PT) Mr President, the rise in demand from emerging economies, the increase in the price of oil, and climate change are factors that have contributed to the rise in food prices throughout the world, yet they do not explain everything. The turbulent rise of the financial markets has contributed to increasing speculation, driven by the yields offered by raw material funds. The proof is in the increase not only in food prices, but also in the price of nickel, silver and gold.
Food prices have shot up 83% since 2005, which, when linked with the high percentage of income that the poorest spend on food, means that we are now faced with the most important factor in increasing poverty and inequality. Yet even more serious is the possibility that we may be on the cusp of a worldwide tragedy of incalculable proportions, which may lead to hunger and death for millions of people.
The International Monetary Fund warned against this very situation when it stated that if food prices remain at their current levels, more than 100 million people could die, the majority in Africa. Concerted international intervention is thus urgently needed in order to step up aid to the most needy, because we are dealing with millions of life and death cases here. But this is not enough! Mechanisms to regulate international trade and for effective financial market supervision need to be created to prevent speculative operations that benefit only a small minority at the expense of hundreds of millions of poor and defenceless people. The European Union has an obligation to lead this process at the global level, as it is only through such a stance that the goal of eradicating poverty and promoting peace throughout the world will cease to be utopian.
(FI) Mr President, I do not believe that poor people in developing countries would fare better if we allowed market forces greater scope to operate in the food markets without regulation, as has been proposed here. Global capitalism is headed for a moral crisis if it transpires that the origin of the food crisis lies with stock market speculators.
Here people have spoken of biofuels and the way they compete with food production for land. It has been stated here that this competition has not been very great, at least until now. Nevertheless, the problem needs to be analysed thoroughly, although we should not jump to any hasty conclusions.
We need fuels obtainable from renewable sources, but obviously not in a way that deprives food production of space. Different countries and research institutes are now spending large sums of money on research into second and third generation biofuels. These fuels do not compete with food production. It has been estimated that the new generation fuels will be on the market in just a few years from now. There is no reason to prevent research in this field, and for that reason we need to draw up clear sustainability criteria for biofuels and produce second and third generation biofuels in a sustainable way.
(SK) When solving problems such as the one we are dealing with today, we should pause to think about what caused them in the first place. The demographic crisis, human trafficking, global warming, cancer or terrorism have not just appeared by chance or overnight, nor did the problem of rising food prices.
By the same token, when dealing with rising food prices and its impact on the population we are inclined more often than not to look for solutions to the consequences without thinking about the causes. The truth, however, is that we can only prevent the crisis from deteriorating if we get to the root of the problem. When dealing with rising food prices and food crises in some parts of the world we also have to address the issues of the quality and quantity of food, which is one of the fundamental aspects of the lives of every man, woman, family or nation on this planet.
How can a young person develop physically, intellectually and spiritually without access to the necessary nutrition? How can a mother and father provide for their family unless they have the food they need to do so? We must not forget that the richest countries are those that used to exploit, often without due consideration, the wealth of poor countries without any compensation. They did not respect an ecological balance, and today we can see the impact of their actions on the poorest populations.
Perhaps we do not have to look too far. We should look at our own institutions, throwing away a lot of food every day because of internal regulations, while people suffering from hunger live nearby. Everywhere in the world, hungry people usually make bad partners.
Mr President, there is now one more challenge for us to meet: to secure our food supply. We have witnessed a massive rise in the price of food and this will remain the position for a considerable time to come. The supply of cheap food has disappeared. I have always been one of those who believed that there was never any such thing as cheap food, but when you direct grain away from food supply to produce energy, then you have changed the balance. What we are seeing now is the knock-on effect of that.
We all know the reason for this, but it will be those countries who can afford it least that will be affected the most. There is no need any more for set-aside, and we now have a moral duty to encourage our farmers to produce more to ensure that prices do not spiral out of total control and that many regions of the world do not suffer starvation.
We must look again at the Health Check to ensure that we can respond to the changed situation. This will have a bitter-sweet effect on farmers and their families. For years, they have been ridiculed about milk lakes and butter mountains. Where are they now? They are all gone. In Europe, we now have only 27 days of food supply left, as Mr Daul told us earlier this afternoon.
Yes, I believe we must look at the situation regarding the standards for GMOs. We cannot turn a blind eye to this any more. We are over-regulating ourselves out of the marketplace. We have placed such constraints on our farmers that many have just given up and walked away. We need more production or there will be a disaster. We must encourage our farmers to produce that extra food. This was not predicted, nor was it foreseen by anyone, no matter how hard they may now try to look back and tell us that they did. The truth is that it has come upon us. We must now respond to it.
(DE) Mr President, Commissioner, ladies and gentlemen, fairy tales usually begin with the words 'once upon a time'. I should also like to begin my speech like this. Once upon a time there was a world trade organisation called the WTO, which wanted to create a worldwide balance between supply and demand through totally free trade. It promised people in the poorest countries a substantial increase in prosperity and people in the rich countries cheap food through the liberalisation of trade. This is the fairy tale; the reality is somewhat different.
Worldwide free trade in agriculture is not appropriate for fighting global hunger and poverty on a sustained basis. The World Bank and the WTO need to be aware of this. Worldwide free trade in agriculture serves only a very few agricultural conglomerates, which export food from the poorest countries without any regard for the food situation itself. Poverty cannot be combated effectively through global agricultural trade. People in the poor regions are no longer able to afford food at high farm prices, and farmers in highly developed regions are no longer able to produce food at low farm prices because it is not profitable at that level. Both clash. Whether Mr Zoellick from the World Bank, Mr Lamy from the WTO and - unfortunately I do need to say this - my colleague Mr Hökmark from my own group grasp these connections, I very much doubt. Therefore, nothing much will change in the situation in the near future.
With regard to farm prices in Europe, in 1961 I received 26 cents for 1 kilo of grain. Two years ago I received 8 cents. Farm prices cannot therefore be the cause of high food prices!
(SL) I think that fundamental restructuring of agricultural policy is required regarding the various quotas, quantity allocations, restrictions and different incentives not to produce food. I am also interested to see how much untilled arable land there still is in Europe. I fully support the statement made by Mr Nicholson, that agricultural production in Europe should be stimulated, and that incentives for halting a reduction in the agricultural sector should be considered. The young are leaving, so who will remain to work the land?
The fact that there is a shortage of food does not mean that the gates should be opened wide to genetically modified agricultural products. Also, I think that we need to revise our expectations regarding biofuels, and that on domestic markets we ought to examine why it is that high prices always bring superstores the highest profits. In brief, I anticipate that the European Commission will prepare immediate measures, as well as a strategy for this new situation.
Mr President, we are facing a situation now that we have sleepwalked into, because for too long food was too cheap: it was below the cost of production. Three years ago wheat was EUR 90 per tonne, which was below the cost of production. Now it is about EUR 270 per tonne, and it is profitable to produce.
I am not as pessimistic as many speakers here today, because if the market is paying the right price for food, then it will be produced. Therefore, we have to free up that market. Europe can produce food: farmers in Europe have been dying for the opportunity to produce food, but for 20 years they have been told that there was too much food in the world and, therefore, food production had to be reduced. Therefore, we have to use biotechnology to help us increase food production, we have to reduce bureaucracy and, in the mean time, we have to help the poorest in the world through this short-term crisis, because that is what it is. In a country like Zimbabwe in Africa, it is also about good governance: if a madman is controlling the country, it will never be fed.
(PL) Mr President, this is one of the most important debates - both political and economic - here in Parliament, as is borne out by the make-up of those who have contributed to it today. This debate concerns not only the rise in food prices, but also deaths caused by hunger. Today's voices in this Chamber and the alarming analyses say what they say. The price of wheat has risen by 130% in the last year alone, that of soya by 87% and that of rice by 74% - these are facts. During the last 30 years we have brought prices down, but what has happened during the past year has trumped all the warning signals.
The facts are as follows: there is a worldwide shortage of food; there is hunger - 850 million people are going hungry. In a dozen or more countries there have been riots, and these will get worse. Tropical forests have been felled en masse, along with the Amazon Rainforest - in other words, the desire for biofuels outweighs the desire for a reduction in world hunger. During the next few years there will be a global shortfall of 200 million tonnes of grain. Global inflation will rise, there will be a continuing water shortage, and consumers in Europe will be forking out 30-40% more from their wallets than they did a year ago.
What should we do? Urgently reform the common agricultural policy, as there are millions of farmers in Europe too who are suffering from poverty, and convene an international conference at the first available opportunity that will take certain decisions and draw certain conclusions from this discussion and this problem.
Mr President, I have sat in this House since 1994, and have to say I do not think I have ever heard so much hypocrisy from people.
Years ago we were criticised, as Jim Nicholson said, for the over-production of food. Now we are being criticised because food has reached what is probably a realistic and genuine price.
But what can we do about this? Well, Commissioner, there is something you can do, and you could do it tomorrow, if you had the will to do so. That is, first of all, to stop the anti-dumping legislation on phosphate and potash, in particular, and nitrogen, coming into the European Union and going to the rest of the world.
Mr Mandelson put that legislation in place and it is causing a huge problem, because you need three things to produce food: sun, water and also nitrogen, phosphate and potash. Third world countries cannot produce food unless they can get this at an affordable price, and at the moment it has risen from about GBP 80 a tonne to something like GBP 500 a tonne. If you do something about that, then you will be helping the rest of the world.
(PL) Mr President, for several years now we have been talking in the European Union and at the WTO about liberalisation of trade, which was meant to be understood as facilitation of trade, but in reality we are implementing a restriction on agricultural production. In Europe, and not only in Europe, we have been restricting production systematically for quite some time.
The global rise in food prices is the result of a rise in production costs, energy and fuel costs and fertiliser and labour costs. Let us not forget, however, that little more than a year ago the price of a barrel of oil was USD 70, the profitability of agricultural production was different, and so was the profitability of biofuels, whereas today a barrel of oil costs USD 115. Biofuels are not the cause of the crisis, though. Biofuels account for only 2% of agricultural production, so they are only partly to blame.
I see much concern today, not to say fear, even here in this Chamber, but sudden, unconsidered action will not help. We need a stable agricultural policy, but we must seek stabilisation not only in agriculture, but also in financial markets. The lack of monitoring of financial markets is giving rise to speculation and the appearance of dangerous situations, firstly on the mortgage market, and then on the foodstuffs market. Stabilisation in financial markets.
President-in-Office. - (SL) Mr Dillen, a Member of the European Parliament, said that in the situation concerning the food market, we should not just alleviate the symptoms, but cure the illness. In order to do that, we must establish the correct diagnosis. In my opinion this was a very useful debate and it will also help the Council in establishing the diagnosis, and in finding the right answers and cures.
However, what are the reasons that caused the situation on the world food market and the dramatic rise in food prices? The main reason is greater demand. As has already been mentioned, the world's population has grown, and a large part of this is now due to a higher standard of living. And no one has the right to expect them to return to their previous meagre nutrition patterns.
What is the answer to this great demand? Increasing supplies. I should like to mention here that the Council has already adopted certain measures. As I have already mentioned in my introductory speech, by temporarily abolishing the fallow land obligation we ensure that European farmers can productively use an additional 10% of agricultural land. The significance of this is also evident from the statement made by Joseph Daul on the amount of land in Europe currently dedicated to biofuel. More about this later.
We have also increased the milk quota by 2%. These are only a few measures that the Council has adopted in order to increase supply. Apart from increasing supply in the European Union itself, it is, of course, necessary to act in order to increase food production in other parts of the world, in particular in developing countries.
Another reason is more expensive production, because of higher energy prices, among other things. To find the answers we must look into more intensive research, rationalisation, new technologies, and innovative production in farming.
Climate change is definitely another reason. Long-term droughts in one of the world's largest producers of cereals and rice have reduced the country's yields and its contribution to supply on the world market. This is where the European Union is looking for answers, following the line that has been indicated in the batch of energy legislation currently under negotiation, and for which the Presidency has set itself a firm target of seeking to reach agreement by the end of this year.
Now a word or two about biofuels. No doubt there is some connection, but it is not possible to maintain that this is one of the main reasons for the current situation on the food market. In spite of this, the world is considering this aspect very seriously as well. For this reason, on the initiative of the Slovenian Presidency, an ad hoc task group was recently set up, its main task being to draw up permanent criteria for the production of biofuels. The purpose of the criteria would be that the production of biofuels should not replace food production, that the social aspects and impact of the production of biofuels are taken into consideration, and that biodiversity is preserved. However, these are just a few words about the Council's activities and its approach to this serious problem.
I should like to add something else. A combination of high food prices and poverty is the worst possible combination. It is a lethal combination leading to unrest in a number of developing countries; it is a combination leading to starvation. Considering that we shall probably be faced with high food prices for some time to come, we must do more to eliminate poverty, and the Slovene Presidency will make efforts to this end. In our view, one of the important themes for the next session of the European Council is this millennium's development objective. Europe's progress towards realising these objectives has almost come to a halt. We would like to provide the European Union with fresh impetus to achieve these objectives, and, as I mentioned earlier, in our view this is one of the significant topics for the June European Union Council.
Thank you again for this debate. I reiterate that I am convinced that it will enable the Council to establish the right diagnosis and find the right remedies.
member of the Commission. - (FR) Mr President, ladies and gentlemen, given the short time available to me, I would like to answer very briefly. However, first I would like to make one or two criticisms.
Evidently I share some of the considerations and points that have been made, although not all of them, so I will try to focus on the factors that need clarification.
Firstly, I clearly agree that solutions cannot be implemented effectively by the European Union alone; that is quite obvious but also rather enlightening. It is clear that these solutions must be implemented by all major stakeholders, and I believe that this process is under way.
However, I would like to point out that what I have heard here today is excellent for democracy and for adversarial debate. However, I have still witnessed rather perfunctory ideological positions - and an extremely radical one, in one case - being adopted. I respect that, I have absolutely no prejudices on the subject, but if there is one thing that from my point of view is not a solution to the food crisis, it is short-sighted and narrow-minded ideological rhetoric. I do not believe that this will offer us a solution, because the problem is many-sided and multifaceted. There is a whole series of answers for a whole series of causes, as the Minister said. There is not one single cause.
Take biofuels, for example. The European Commission has always stressed that it is vital to ensure that investments in biofuel development translate into tangible effects for poverty, particularly in rural areas. We have never recommended or said that biofuels should be grown everywhere. We can only grow biofuels where there is evidence of possible overproduction. In countries where there is no self-sufficiency, it is obviously extremely dangerous and absolutely inadvisable to grow biofuels. Therefore, the solutions are not as simple as that.
I would also like to say something else, which is that basically I do not understand. I hear MEPs who, I think, still believe in the effectiveness, honour and values of Europe, as well as feeling a certain pride in being European. I hear them constantly complaining and apologising. Basically this is all meant to be Europe's fault. I do not accept that. Someone said that Europe did not like or was not helping developing countries.
Europe today accounts for 56% of world aid. In terms of food aid, today Europe finances produce on local markets and does not send its agricultural surplus to developing countries. We also need to stop talking nonsense about the political responsibility of Europe. Personally, I am rather proud of what Europe has done over the last 50 years, particularly for developing countries even if no one else will say it.
Biofuels: I have already answered that question. It is clear that the WTO must be reformed, that we must go further with the WTO. However, if there was no WTO, where would we be? What would happen to world poverty? The WTO is the first international organisation to try to restore some ethical principles to global trade. I am reminding you of this because it is all too easy to throw the baby out with the bathwater. This is one ideological prejudice that I would like to get rid of. We must be reasonable.
GMOs: on this subject, I am of course speaking in a personal capacity, because it is frowned on to become unilaterally involved in this issue. Personally, I am not one of those people who thinks that this issue has already been settled. To say that GMOs are a bad thing, just like that, is an ideological prejudice. It is a kind of scientism, a kind of improvised scientism. I believe that there is nothing wrong with continuing research into trying to ensure food self-sufficiency, particularly in poor countries. It is intellectually rational. To do otherwise would not be intellectually rational, it would not be open-minded. I think this is something that needs to be said.
I am not going to come back to you, Mr Hutchinson, on your constant refrain about EPAs, because I truly have too much admiration and esteem for you. Would you like me to tell you that if I am in favour of EPAs, of economic partnership agreements to create regional markets, then it is because I believe that to tackle the question of food security, economic partnership agreements are probably part of the solution, because until we have regional markets that are economically integrated, developing countries will not be able to benefit from globalisation? There is my answer. We cannot agree, in fact in my opinion we will never see eye to eye on this subject, although I think that it is important nonetheless to remind you of my position.
I have heard people talking today about capitalist barbarianism. I do not really understand what that is. For me, capitalism is an economic mechanism, it is an economic machine that, until proven otherwise, has demonstrated its benefits more than any other system. Of course, I have said it often before, I am no lover of capitalism. Capitalism is not an object of my affection, it is simply a means to an end.
In any case, I do often like to distinguish between capitalism and liberalism. Clearly, my socialist friends are keen to combine these, yet the two things are not the same. Even I have to say it. Fine, so capitalism is a means to an end and nothing more than that. I agree that a market economy and capitalism cannot be virtuous without a government to lay down rules, to enforce them and to redistribute the wealth created properly and fairly, but please do not let us get bogged down in ideological simplification, because if we do there will be no end to this crisis. I think this has to be said.
That is pretty much what I wanted to say on the subject. This subject is not closed. I have heard valid and important arguments from both sides of the chamber. As the Minister said, we need to continue this discussion, but right now I am faced with an emergency. We need to help the WFP find ways of preventing an imminent food disaster. The second priority, in the medium term, is to give massive support to developing countries that are not self-sufficient so that they can produce more. Nevertheless, when I hear all these people saying that they want to introduce laws and regulations, I wonder whether we need to rein in the market economy.
Nevertheless, I should remind you that our agriculture is one of the few economic sectors which has come under enormous regulation and I would even say improvised dirigisme. Dirigisme, when it is not improvised, can deliver results, but stop-and-go, improvised dirigisme is rather dangerous. If the effects of this policy in the agricultural sector have not been totally convincing, perhaps we should ask ourselves, as was said earlier, whether this is not precisely because there has been too much improvised dirigisme instead of natural globalisation.
I am not a fan of globalisation, I am simply saying that it is there, we cannot constrain it. Yes, we can introduce rules, through the WTO, through the United Nations, through any number of international organisations, but to say that we can legislate on all of this overnight and get rid of all the systemic abuses through regulations that you do not have the power to issue, then I do not really see how this can be done.
I too wish to be pragmatic. We will pull out all the stops, and have already done so, in order to increase production in developing countries; this seems to me to be the only real solution to tackling this phenomenon, which admittedly I was critical of at first. I wanted to really raise awareness because, if nothing is done, there will be a humanitarian disaster, a food tsunami, with conflict, with truly unmanageable situations.
Thank you for this debate. I think this is a subject we will return to. It has been extremely productive and interesting. What I will take away with me are the best arguments that I have heard from both sides, which I will try to use to defend a cause which is still, when all is said and done, a common cause.
(Applause)
The debate is closed.
The vote will take place during the May 2008 session in Strasbourg.
Written declarations (Rule 142)
in writing. - (PL) My country, Poland, which I represent here in the forum of the European Parliament, could be a major producer of agricultural products, and much healthier products than the food currently produced in the West. As a result of errors made by our negotiators when we acceded to the EU, we were obliged by the limits imposed on us to place significant restrictions on Polish agricultural production. This policy of artificially restricting food production is now having drastic consequences for the whole of Europe. The most pain inflicted by the increase in food prices, plus galloping inflation in energy prices, is being felt by pensioners. The poverty zone in Europe is growing alarmingly and embracing increasing numbers of people, particularly families with many children, who are currently finding it difficult to survive from one month to the next.
In the new Member States, including Poland, there are many land areas that have so far never been managed. Through their use, industry could begin producing biofuels, for example, which are having a significant impact on the current rise in food prices. This requires a radical change in how the problem is approached by European Commission officials, however, as well as the taking of immediate steps to utilise the production potential of the new Member States.
in writing. - (PT) The causes of rising food prices in the European Union and developing countries vary, but we cannot ignore the contribution of the CAP and of agriculture being diverted towards biofuel production.
Several bodies are highlighting this issue. For instance, the EEA Scientific Committee said it believed the EU should suspend the 10% target for biofuel use by 2020. Even the President of the World Bank talked about countries facing food shortages and called on producers of biofuel raw materials to temporarily cease their cultivation. The FAO itself has already issued a warning about food riots. There have been demonstrations and serious social tension in various African and Asian countries because of food shortages. Jean Ziegler, the UN Special Rapporteur on the right to food, said that mass production of biofuels was a crime against humanity because of its impact on global food prices.
It is therefore all the more baffling that the European Commission has confirmed that it will stand by the target of 10% of the fuel used in road transport being generated by biomass or plant oils.
in writing. - (RO) According to Eurostat, in 2007, the real prices of agricultural products increased 5% in the Union as compared to 2006, and the biggest increase, of 15.8%, was recorded in Romania.
In Europe, the increase in the price of milk and chicken was 7.8% and the greatest increase in the prices of agricultural products was recorded for cereals (45.4%) and fodder crops (11.5%). In this case too, Romania recorded the greatest increase (29.2%).
Last year in Europe the producer price of agricultural products increased by 4.6%, while producer costs increased by 5.3%, and the level of subsidies decreased by 3.1%. In the new Member States, the costs of agricultural producers increased dramatically, and the subsidies are very low. The largest declines of income per farmer were recorded in Bulgaria (-18.6%) and Romania (-16.1%). The low value, non-payment of agricultural subsidies and difficult access to agricultural loans made it impossible to implement the agricultural technologies and thus very small productions were obtained per hectare.
The competition for using agricultural land also contributes to the increase in the prices of food products and, in 2007, the area designed for biofuel cultures increased by 13.6% as compared to 2006, and by 31.5% as compared to 2002-2006.
in writing. - (RO) The latest developments on the global markets of agricultural products have generated a situation that few governments are prepared to deal with. The spectacular price increases, especially for basic cereals, risk starvation for millions of people.
This new reality should receive an answer from governments and European institutions.
This new level of agricultural prices presents new opportunities for producers, including for those of the EU Member States. In Romania, 40% of the population live in a rural environment, many of them being agricultural producers.
The new realities of the markets of agricultural products represent a chance for them to improve their economic results and, implicitly, to increase their living standard.
Unfortunately, the agricultural segment reacts very slowly to price changes on global markets. Small producers deal with heavy bureaucracy and are disadvantaged when negotiating purchase contracts against big chains of distributors with dominant positions on the market.
The EU should support small agricultural producers in order for them to benefit from higher income from their work. The access of small agricultural producers to the markets should be facilitated and global distributors should be subject to transparent regulations, which would prevent anti-competitive policies.